DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2, 5, 11 and 22, drawn to an optical image capturing system having five lenses and specific features/conditions governing spatial frequencies and modulation transfer functions, classified in G02B27/4205;
II.	Claims 6-8, 12, 17-19, 21 and 24, drawn to an image capturing system having five lenses with specific features/conditions governing the thicknesses of the lenses, the distance between two adjacent lenses, …, classified in G02B13/0045; 
III.	Claims 9, 13 and 25, drawn to an image capturing system having five lenses and an aperture with specific features/conditions governing the distances between the aperture and an image plane, classified in G02B5/005; and 
IV.	Claims 14-16, drawn to an image capturing system having five lenses with specific features/conditions governing the shapes of the lenses, classified in G02B13/0015.
3.	Each of claims 1, 10 and 20 links inventions I-IV.  Each of claims 3-4 and 23 does not recite any feature(s) used to group the claims as mentioned above, thus those claims will be examined with the linking claims and the claims of the elected invention, see Note below. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims 1, 10 and 20.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note:
a) If invention I is elected then claims 1-5, 10-11, 20 and 22-23 will be examined and claims 6-9, 12-19, 21 and 24-25 will not be examined.
b) If invention II is elected then claims 1, 3-4, 6-8, 10, 12, 17-21 and 23-24 will be examined and claims 2, 5, 9, 11, 13-16, 22 and 25 will not be examined.
c) If invention III is elected then claims 1, 3-4, 9-10, 13, 20, 23 and 25 will be examined and claims 2, 5-8, 11-12, 14-19, 21-22 and 24 will not be examined.
d) If invention IV is elected then claims 1, 3-4, 10, 14-16, 20 and 23 will be examined and claims 2, 5-9, 11-13, 17-19, 21-22, and 24-25 will not be examined.
4.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility for use in an image capturing system  without the specific features related in other subcombinations.  For instance, the invention I does not need the specific features/conditions governing the thicknesses of the lenses, the distance between two adjacent lenses,…, as recited in the invention II or a specific features/conditions governing the aperture and its structural relationship(s) with an image plane as recited in the invention III and vice versa.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The different features recited in the subcombination have acquired separate status in the art in view of their different classification and require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571)272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on 95710272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872